          Case 1:21-mj-00107-RMM Document 7 Filed 01/28/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        )      Case No. 1:21 MJ 107 RMM
                                                )
       Plaintiff                                )      Judge Robin M. Meriweather
                                                )      United States Magistrate Judge
vs.                                             )
                                                )
MATTHEW PERNA                                   )      ENTRY OF APPEARANCE
                                                )
       Defendant                                )


       J. GERALD INGRAM, having been admitted pro hac vice, hereby enters his appearance

as retained counsel for the Defendant, MATTHEW PERNA, and requests that he be notified of

all future hearings scheduled in this matter.

                                                Respectfully submitted,

                                                /s/ J. Gerald Ingram
                                                J. GERALD INGRAM (#0007887)
                                                INGRAM, CASSESE & GRIMM, LLP.
                                                7330 Market Street
                                                Youngstown, OH 44512
                                                330/758-2308 (phone) 330/758-8290 (fax)
                                                Email: jingram@icglegal.com
                                                COUNSEL FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021, a copy of the foregoing Entry of Appearance
was electronically filed. Notice of this filing will be sent to counsel of record by operation of the
Court’s electronic filing system.

                                                /s/J. GERALD INGRAM
                                                J. Gerald Ingram (#0007887)
                                                Attorney for Defendant, Matthew Perna
